DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
Claim Objections
Claims 84-85 are objected to because of the following informalities: 
In claim 84, line 4, “ejection” should be amended to read, “the ejection,” for clarity;
In claim 85, line 3, “fluid” should be amended to read, “the fluid,” for clarity;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79 and 83-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 79 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a The specification fails to put forth support as to what range of values is encompassed by the term “about.” Examiner recommends amending the limitation to read, “.2mm to .5mm,” or provide support defining the range covered by the term about.”
Claim 90 recites the limitation “the seal” in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to read “the puncturable sealing element.”
Claim 91 recites the limitation “ejected stream of droplets” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to read “directed stream of droplets.”
Claim 91 recites the limitation “ejected droplet diameter” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitation to read “directed droplet diameter.”
The remaining claims are rejected in light of their dependency from claim 79.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 79 and 83 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kambayashi (US 2011/0284656).
Regarding claim 79, Kambayashi discloses a removable ejector assembly and reservoir for an ejector device, comprising: 

an ejector mechanism (42, 31, 41) having a generator plate (42) and a piezoelectric actuator (31);
a fluid loading plate (20a; The item is construed as a plate, as it is a flat disk) spaced apart from a rear surface of the ejector mechanism (Paragraph 78, lines 10-14, The top surface is spaced from the bottom surface of the generator plate 42) so as to form a fluid retention area (13) at the rear surface of the ejector mechanism (Figure 2); 
and an ejector mechanism/fluid loading plate interface (top surface of 15) and a fluid reservoir/fluid loading plate interface (bottom surface of 15) which directly or indirectly attaches the fluid loading plate to the ejector mechanism (42, 31, 41) and the reservoir, respectively (The element 15 provides for indirect attachment between the fluid loading plate and the ejector mechanism, and direct attachment between the fluid loading plate and the reservoir, and the reservoir and the ejector mechanism); 
and one or more fluid channels (20b) for channeling the fluid from the fluid reservoir to the fluid retention area at the rear surface of the ejector mechanism (Paragraph 79, lines 3-5); wherein: 
the generator plate (42) includes a plurality of openings (43) formed through a thickness (Figure 2), the piezoelectric actuator (31) being operable to oscillate the generator plate (42) at a frequency to generate a directed stream of droplets when the ejector mechanism is activated during use (Paragraphs 82-84); 
and the fluid loading plate (20a) being placed in a parallel arrangement with the ejector mechanism (42, 31, 41) (Figure 2, The fluid loading plate is in parallel arrangement with the generator plate of the ejector mechanism) so as to form a capillary separation (The space between the capillary fluid loading plate and the generator plate) between the fluid loading plate and the ejector mechanism wherein the capillary separation generates a capillary fluid flow between the fluid loading plate and the ejector mechanism (Paragraph 79, lines 7-9, The separation between the capillary fluid loading plate and generator plate provide for fluid to be delivered to the generator plate; Because this fluid is supplied by capillary action, there is a capillary flow that takes place between the fluid loading plate and the generator member) via the one or more fluid channels (20b) at the rear surface of the ejector mechanism (Figure 2 and  Paragraph 79, lines 1-2, The channel 20b delivers fluid by capillary action) so as to channel the fluid from the fluid reservoir (10) to the fluid retention area (13) at the rear surface of the ejector mechanism (42, 31, 41) during use (Figure 2 and Paragraph 79), the fluid loading plate (20a) and the ejector mechanism (42, 31, 41) being separated by a distance of about 0.2 mm to about 0.5 mm (Paragraph 78, lines 17-18, As best understood, the rear surface of the generator plate is separated from the fluid loading plate by this distance, which falls within the range prescribed by the cited passage) so as to form said capillary separation (Paragraph 79).
Regarding claim 83, Kambayashi discloses the removable ejector assembly and reservoir for an ejector device of claim 79, wherein: 
the ejector mechanism (42, 31, 41) has an ejector plate (41) coupled to the generator plate (42) and the piezoelectric actuator (31) (Figure 2 and Paragraph 64).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 91 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kambayashi in view of Collins (US 2007/0119969).
Regarding claim 91, Kambayashi discloses the removable ejector assembly and reservoir for an ejector device of 79, but fails to disclose an assembly wherein the ejected stream of droplets have an average ejected droplet diameter greater than 15 microns.
Collins discloses the general condition of optimizing plate opening size to provide for an average droplet size greater than 15 microns (Paragraph 143, lines 3-14, The plates have openings in the range of .5 to 30 microns, and are optimized to provide for a desired droplet size. Because the openings are greater than 15 microns, they are configured to provide droplets of a size greater than 15 microns).
Therefore, It would have been obvious to one having ordinary skill in the art at the time of invention to modify Kambayashi with the disclosures of Collins, optimizing the plate with openings configured to provide an ejected stream of droplets having an average ejected droplet diameter greater than 15 microns, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
Applicant has made no disclosure that the claimed structure is critical, and one of ordinary skill in the art would have been motivated by the disclosures of Collins, to optimize the plate of Kambayashi to include openings sized to provide an ejected stream .
Claims 79 and 83-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klimowicz (US 2002/0185125) in view of Kambayashi.
Regarding claim 79, Klimowicz discloses a removable ejector assembly and reservoir for an ejector device, comprising:
a reservoir (404) containing a fluid (Paragraph 103);
an ejector mechanism (22) having a generator plate (40) and a piezoelectric actuator (26); 
a fluid loading plate (406) spaced apart from a rear surface of the ejector mechanism (Fig. 22, The fluid loading plate is spaced from the rear surface of the generator plate of the ejector mechanism) so as to form a fluid retention area at the rear surface of the ejector mechanism (Paragraph 103 and Figure 19, Fluid is received to the face of the fluid loading plate, which coincides with the space between the fluid loading plate and the ejector mechanism; The fluid rests in this retention area, until nebulization);
an ejector mechanism/fluid loading plate interface (Figure 19, The fluid loading plate and ejector mechanism interact at the rear of the ejector mechanism) and a fluid reservoir/fluid loading plate interface which directly or indirectly attaches the fluid loading plate to the ejector mechanism and the reservoir, respectively (Figure 18 and 19, The fluid loading plate is attached to the reservoir, which is attached to the housing 12, which is also attached to the generator plate); 
and one or more fluid channels (408) for channeling fluid from the fluid reservoir to the fluid retention area at the rear surface of the ejector mechanism (Paragraph 103, lines 4-6);
wherein:

the fluid loading plate (406) being placed in a parallel arrangement with the ejector mechanism (22) (Examiner’s Annotated Figure 18, “Separation”) so as to form a capillary separation (Examiner’s Annotated Figure 18, “Separation”) and generate capillary fluid flow between the fluid loading plate and the ejector mechanism via the one or more fluid channels (408) at the rear surface of the ejector mechanism during use so as to channel the fluid from the reservoir to the fluid retention area at the rear surface of the ejector mechanism (Paragraph 103, The fluid is introduced to the surface of the fluid loading plate by capillary flow from the channel; As taught by Kambayashi (Paragraph 79), this provides for capillary fluid flow between the fluid loading plate and ejector mechanism).
However, Klimowicz is silent as to the extent of separation between the plate and ejector mechanism. 
Kambayashi discloses a device that includes an a fluid loading plate (20a) and ejector mechanism (42, 31, 41) being separated by a distance of about 0.2 mm to about 0.5 mm (Paragraph 78, lines 17-18, The rear surface of the generator plate is separated from the fluid loading plate by this distance, which falls within the range prescribed by the cited passage) so as to form said capillary separation (Paragraph 79). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Klimowicz with the disclosures of Kambayashi, providing the fluid loading plate (406) and ejector mechanism (22) to be separated by a distance of about 0.2 mm to about 0.5 mm (Kambayashi, Paragraph 78, lines 17-18, The rear surface of the generator plate is separated from the fluid loading plate by this distance, 

    PNG
    media_image1.png
    935
    811
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 18
Regarding claim 83, Klimowicz in view of Kambayashi discloses the removable ejector assembly and reservoir for an ejector device of claim 79, wherein:
the ejector mechanism (22) has an ejector plate (44; The element is interpreted as a plate, as it is a flat disk) coupled to the generator plate (40) and the piezoelectric actuator (26) (Figure 3 and Paragraph 62).

    PNG
    media_image2.png
    838
    810
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 84, Klimowicz in view of Kambayashi discloses the removable ejector assembly and reservoir for an ejector device of claim 79, wherein:
the ejector mechanism (22) and reservoir (404) are configured to be removably mounted to a housing (12) of an ejector device having electronics and a power source for controlling ejection (Paragraph 56) of the fluid from the ejector mechanism .
Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that Klimowicz is silent as to the length of the depicted capillary separation, Examiner agrees. However, Klimowicz does show a capillary separation, as shown in Examiner’s Annotated Figure 18. Kambayashi prescribes the claimed length of separation, and further explains the necessity of including this separation, in order to issue flow from a fluid loading mechanism to an ejector mechanism. Kambayashi discloses motivation for optimizing the length of the capillary separation in order to provide a desired flow to the ejector mechanism.
Applicant’s arguments with respect to claim(s) 83-84 and 91 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 85-90 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 8,450,169 to Kambayashi, and U.S. Patent Publication No. 2002/0185125 to Klimowicz each depict capillary devices that eject fluid flow. The current device goes beyond the disclosures of the prior art, putting forth a structure that includes a first and second mating portion that facilitate puncturing of a seal prior to operation. Klimowicz describes the use of a puncturable seal, but does not do so utilizing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752